 


114 HR 2539 IH: Surviving Spouses’ Benefit Improvement Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2539 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Kennedy introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide for an increase in the amount of monthly dependency and indemnity compensation payable to surviving spouses by the Secretary of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Surviving Spouses’ Benefit Improvement Act of 2015. 2.Increase in amount of dependency and indemnity compensation payable to surviving spouses by the Secretary of Veterans Affairs (a)IncreaseSection 1311 of title 38, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (1), by striking of $1,154 and inserting equal to 55 percent of the rate of monthly compensation in effect under section 1114(j) of this title; and 
(B)by striking paragraph (3); and  (2)by adding at the end the following new subsection: 
 
(g)In the case of an individual who is eligible for dependency and indemnity compensation under this section who is also eligible for benefits under another provision of law by reason of such individual’s status as the surviving spouse of a veteran, then, notwithstanding any other provision of law (other than section 5304(b)(3) of this title), neither a reduction nor an offset in benefits under such provision shall be made by reason of such individual’s eligibility for benefits under this section.. (b)Effective date (1)In generalExcept as provided by paragraph (2), the amendments made by subsection (a) shall apply with respect to compensation paid under chapter 13 of title 38, United States Code, for months beginning after the date that is six months after the date of the enactment of this Act. 
(2)Special rule for certain individuals 
(A)For months beginning after the date that is six months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall pay to an individual described in subparagraph (B) dependency and indemnity compensation under section 1311 of title 38, United States Code, in the monthly amount that is the greater of the following: (i)The amount determined under subsection (a)(3) of such section 1311, as in effect on the day before the date of the enactment of this Act. 
(ii)The amount determined under subsection (a)(1) of such section 1311, as amended by subsection (a). (B)An individual described in this subparagraph is an individual eligible for dependency and indemnity compensation under section 1311 of title 38, United States Code, that is predicated on the death of a veteran before January 1, 1993. 
 
